Exhibit 10.3

Agreement




This agreement is made as of this date of December 8, 2009 by and between Zoom
Telephonics, Inc. (“the Company”), and Deena Randall (“Zoom Executive”).  




This agreement specifies the entire agreement between the Company and the Zoom
Executive regarding severance pay and acceleration of stock options.  This
agreement supercedes other agreements, if any, between the Company and the named
Zoom Executive that relate to severance pay or acceleration of stock options.




1.

In the event of a “change of control” (as defined in Section 5 below) or
liquidation of the Company, all issued and outstanding stock options issued to
the Zoom Executive after September 22, 2009 will become immediately vested, with
the right to be exercised at the option grant price upon change of control.




2.

The Zoom Executive will receive 6 months base salary as severance pay if:




(i)

The Zoom Executive is terminated without “cause” (as defined in Section 5 below)
within 6 months after a change of control; or

(ii)

the Zoom Executive’s job responsibilities, reporting status, or compensation are
materially diminished after a change of control  and the Zoom Executive leaves
the acquired Company or acquiring company, as applicable, within 6 months after
the change of control; or

(iii)

the Company is liquidated.




3.

The Company and its successors have the right to terminate the Zoom Executive’s
employment “at will.”  In the event the Zoom Executive’s employment is
terminated by the Company for any reason other than for cause, then (i) all
outstanding stock options issued to the Zoom Executive after September 22, 2009
will become immediately vested and will be exercisable for up to 30 days after
termination; and (ii) the Company will pay severance to the Zoom Executive in an
amount equal to the greater of either a) 3 months base salary, or b) a number of
weeks of base salary equal to the number of full years employed by the Company
divided by 2. It is understood and agreed that no severance will be paid under
this Section 3 of this agreement if severance is paid under Section 2 of this
agreement.




4.

As of the date hereof, Zoom Executive represents and confirms that since his or
her date of hire there has been no material diminishment of his or her job
responsibilities, reporting status, or compensation as contemplated in Section
2(ii) above.

5.

For the purpose of this agreement, “cause” shall mean (i) dishonesty, illegal or
unethical behavior or other willful behavior detrimental to the best interest of
the Company or its subsidiaries; (ii) conduct by the Zoom Executive constituting
an act of moral turpitude; (iii) willful disloyalty to the Company or its
subsidiaries or refusal or failure of the Zoom Executive to obey the directions
of the President or Board of Directors of the Company or its subsidiaries; (iv)
incompetent performance or substantial or continuing inattention to or neglect
of duties and responsibilities, provided that the Zoom Executive will be
notified in writing of the deficiencies set forth in subsection (iv) and given a
period of 60 days to correct them.  For purposes hereof, “change of control"
shall mean any of the following events occurring on or after September 20, 2009:
(A) any merger, consolidation, share exchange, business combination or other
similar transaction in which the shareholders of the Company immediately prior
to such event would own less than 50% of the surviving entity following the
consummation thereof; (B) any sale, lease, exchange, transfer or other
disposition of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole, in a single transaction or series of related
transactions; or (C) the acquisition by a person or entity, or any “group” (as
such term is defined under Section 13(d) of the Securities Exchange Act of 1934)
of beneficial ownership of 50% or more of the Company’s common stock whether by
tender offer, exchange offer or otherwise.

[Signature Page Follows on Next Page]





--------------------------------------------------------------------------------




Agreed:

/s/ DEENA RANDALL                                            

     

/s/ FRANK B. MANNING 

Deena Randall

Zoom Executive Name

 

Frank B. Manning

President or Executive VP of Zoom and the Company 

 

 

 

December 8, 2009 

                                               

 

December 8, 2009                                                                    

Date

 

 

Date

 






